DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 11 is a mere reiteration of claim 1 from which it depends as no further limitations are added beyond those required in claim1; therefore claim 11 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 & 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koutsaroff et al. (US 2013/0003254).
In regards to claim 1, Koutsaroff ‘254 discloses 
A thin film capacitor comprising a first electrode (bottom electrode – fig. 3), a dielectric layer (paraelectric tunable perovskite nanocomposite material layer – fig. 3), and a second electrode (top electrode – fig. 3), wherein 
2N type oxynitride (fig. 3 & 6; abstract & [0019]), and 
a nitrogen concentration of the dielectric layer contacting the first electrode is half or less of a nitrogen concentration of a middle region of the dielectric layer (fig. 3; [0019], [0030], & [0061] – buffer is formed of a perovskite with no mention of nitrogen (i.e. nitrogen content is negligible)).  

In regards to claim 3, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 1, wherein A of the ABO2N type oxynitride is one or more selected from Sr, Ba, Ca, La, Nd, Na, and K; and B of the ABO2N type oxynitride is one or more selected from Ta, Nb, Ti, and W (fig. 6).  

In regards to claim 4, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 1, wherein the ABO2N type oxynitride represented by a compositional formula of AaBbOoNN (a+b+o+n=5) satisfies n < 1.0 (fig. 6).  

In regards to claim 5, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 1, wherein the dielectric layer includes a buffer layer contacting the first electrode (fig. 3).  

In regards to claim 6, Koutsaroff ‘254 discloses
2N type oxynitride (fig. 3 & [0030]).  

In regards to claim 7, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 6, wherein a content of the A element represented by a1 included in the buffer layer and a content of the B element represented by b1 included in the buffer layer satisfies 1.0 ≤ a1/b1≤2.5 (fig. 3 & [0030]).    

In regards to claim 8, Koutsaroff ‘254 discloses 
The thin film capacitor according to claim 1, wherein the first electrode includes a base metal ([0060]).  

In regards to claim 9, Koutsaroff ‘254 discloses 
The thin film capacitor according to claim 8, wherein the base metal is Cu or Ni ([0060]).  

In regards to claim 10, Koutsaroff ‘254 discloses 
The thin film capacitor according to claim 8, wherein the base metal is Cu ([0060]).  

In regards to claim 11, Koutsaroff ‘254 discloses
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koutsaroff ‘254 in view of Baniecki et al. (US 2003/0184952).
In regards to claim 2, 
Koutsaroff ‘254 fails to explicitly disclose wherein a region of the dielectric layer contacting the first electrode includes an amorphous structure.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the buffer layer (i.e. layer closest to the first electrode) of Koutsaroff ‘254 to be amorphous as taught by Baniecki ‘952 to obtain a capacitor with good leakage current and breakdown voltage characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,190,924 – fig. 3		WO2017135296A1 – abstract 
JP2013001625A – [0039]
Possible ferroelectricity in perovskite oxynitride SrTaO2N epitaxial thin films – sample preparation section 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848